Citation Nr: 0318915	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling from 
July 8, 1997, and 70 percent disabling from July 24, 2001.

2.  Entitlement to an increased rating for urethritis with 
stricture and history of prostatitis, currently rated as 30 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right arm, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board remanded these issues to 
the RO in January 2001 for additional development that 
included requesting treatment records, providing VA 
examinations, and reviewing the claims in light of the 
provisions of the Veterans Claims Assistance Act of 2000.  
That development has been completed and the case returned to 
the Board.

The January 2001 Board decision also indicated that an issue 
on appeal was entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  While the case was on remand, the RO 
granted a TDIU, effective from July 1997.  The RO 
subsequently granted service connection and increased ratings 
on various disabilities to bring the combined schedular 
disability rating to 100 percent, effective May 22, 2002.  A 
TDIU "may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  38 C.F.R. § 4.16(a) (2002) (italics added).  
TDIU is not an available benefit for a VA compensation 
beneficiary who has a total schedular rating.  See VAOPGCPREC 
6-99.  As the issue of entitlement to TDIU was rendered moot 
by the grant of a 100 percent combined schedular rating from 
May 22, 2002, the issue of entitlement to a TDIU is no longer 
in appellate status before the Board.  Further, there was at 
no time any reductions in the total amount of compensation 
payable during this time period that could give rise to a 
rating reduction issue.  See VAOPGCPREC 71-91, 57 Fed. Reg. 
2316 (1992) [where evaluation of a specific disability is 
reduced but the amount of compensation is not reduced because 
of a simultaneous increase in the evaluation of one or more 
other disabilities, 38 C.F.R. § 3.105(e) is not applicable].


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claims 
for VA compensation benefits.

2.  For the entire period of claim for increase, the 
veteran's service-connected PTSD manifested a demonstrable 
inability to obtain or retain employment.

3.  The veteran's service-connected urethritis with stricture 
and history of prostatitis is manifested by urinary frequency 
with a reported daytime voiding interval of one and 1/2 hour, 
reported awakening to void 2 to 3 times per night, and 
reported urine leakage which is analogous to the required 
wearing of an absorbent pad which must be changed 3 to 4 
times per week; the veteran's urethritis with stricture and 
history of prostatitis does not manifest in a daytime voiding 
interval of less than one hour or awakening to void five or 
more times per night, does not require the wearing of 
absorbent materials which must be changed two to four times 
per day, and does not manifest obstructive voiding of urinary 
retention requiring intermittent or continuous 
catheterization.
4.  The veteran's service-connected residuals of a shell 
fragment wound of the right arm are manifested by disability 
that, even with considerations of pain and numbness, more 
nearly approximates mild incomplete paralysis of the right 
ulnar nerve.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
PTSD from July 8, 1997, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected urethritis with stricture and 
history of prostatitis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 
7518 (2002). 

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of a shell fragment 
wound of the right arm have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.124a, Diagnostic Code 8516 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  The January 2001 Board remand and 
a September 2002 supplemental statement of the case advised 
the veteran of the existence of the Veterans Claims 
Assistance Act of 2000.  In a December 2002 supplemental 
statement of the case, the RO advised the veteran of the 
statutory and regulatory provisions of the Veterans Claims 
Assistance Act of 2000.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  VA 
specifically requested VA treatment records.  The Board 
specifically remanded this case to the RO for additional 
development, including VA examinations of the disabilities on 
appeal.  The veteran was afforded various VA compensation 
examinations in July and August 2001, and in July 2002.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations. 

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  It is not expected that cases 
will show all findings specified by the Rating Schedule.  
Findings sufficiently characteristic to identify the disease 
and the disability therefrom and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.

The veteran has been rated for service-connected PTSD as 
follows: 30 percent from July 1993, 50 percent from July 
1997, and 70 percent from July 2001.  During the current 
appeal for increased rating, the RO increased the rating for 
PTSD to 70 percent, effective from July 24, 2001.  The 
veteran's representative did not, in the April 2003 brief, 
list an increased rating for PTSD as an issue currently on 
appeal; however, as the veteran has not indicated 
satisfaction with the rating increase to 70 percent, has not 
withdrawn his previously perfected appeal as to this issue, 
and in light of the fact that the maximum schedular 
disability rating has not been assigned to date, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran filed a claim for increased rating for PTSD in 
October 1996.  During the course of this appeal, effective 
November 7, 1996, VA issued new regulations for the 
evaluation of psychiatric disabilities.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  38 U.S.C.A. § 5110(g) (West 2002) 
prohibits an award based on an Act or Administrative Issue 
prior to the effective date of such law or regulation; 
therefore, only the old regulations are applicable prior to 
November 7, 1996; and both the new and the old, depending on 
which is more favorable, are applicable from that date.

Effective November 7, 1996, regulations provide that in 
rating a mental disorder the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
4.126(a) (2002).
Under the revised criteria, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411 (2002).

The old regulation in effect before November 7, 1996 provided 
a 50 percent rating when the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired; or by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were reduced as to produce considerable industrial 
impairment.  A 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought and behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. 4.132 Code 9411 (1996).

The words "considerable," "severe" and "total" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology 
such as "considerable," "severe" and "total" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  
Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.

The veteran contends that his service-connected PTSD renders 
him unable to obtain or retain employment.  He wrote and 
testified that he has not worked full time since 1986.  

The evidence of record reflects that prior to his claim for 
increase the veteran had severe nightmares, paranoia around 
crowds, was unmotivated, took medication to sleep, and was 
undergoing treatment for PTSD.  The veteran had reported that 
he had not worked full time since 1986.  In July 2001, the 
veteran reported sleep difficulty, frequent panic attacks, 
feelings of phobia, auditory hallucinations, dissatisfaction 
with life, anger, locking himself in the house, and that he 
had no fun activities.  He was diagnosed as having chronic 
severe PTSD.  The VA examiners assigned Global Assessment of 
Functioning scale scores (GAF) of 50 and 40.  One examiner 
opined that the veteran had been unable to work for the 
previous 11 years, was unemployable, was unable to get along 
with people even in a low stress situation, and the quality 
of his life was very low.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  A GAF score of 31 to 
40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or an major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The assigned GAF scores of 
40 and 50 both reflect the veteran's inability to get or keep 
a job primarily due to his service-connected PTSD.  

For these reasons, the Board finds that, for the entire 
period of claim for increase, the veteran's service-connected 
PTSD has been manifested by a demonstrable inability to 
obtain or retain employment.  The Board finds that, with the 
resolution of reasonable doubt in the veteran's favor, the 
schedular criteria for a 100 percent rating for PTSD have 
been met under the rating criteria in effect prior through 
November 6, 1996, but which is applicable for the entire 
period of the veteran's claim for increase.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14; 38 C.F.R. § 4.132, Diagnostic Code 9411.  
As this is a full grant of benefits for the entire period of 
claim, the Board need not provide an analysis under the 
revised rating criteria in effect from November 7, 1996, as a 
more favorable result is not possible. 

III.  Increased Rating for Urethritis with Stricture

The veteran's service-connected urethritis with stricture and 
history of prostatitis, currently rated as 30 percent 
disabling, has been rated under Diagnostic Code 7518.  
Diagnostic Code 7518 provides that stricture of the urethra 
is to be rated as voiding dysfunction.  38 C.F.R. § 4.115b.  
Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  

For urinary leakage, a 20 percent rating is warranted where 
the condition requires the wearing of absorbent materials 
which must be changed less than two times per day.  A 40 
percent rating is warranted if the condition requires the 
wearing of absorbent materials that must be changed two to 
four times per day.  A maximum 60 percent rating contemplates 
a requirement of the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  38 C.F.R. § 4.115a.

The criteria for rating urinary frequency specify that where 
the daytime voiding interval is between one and two hours, or 
there is awakening to void three to four times per night, a 
20 percent rating is warranted.  A maximum 40 percent rating 
is warranted where there the daytime voiding interval is less 
than one hour, or there is awakening to void five or more 
times per night.  38 C.F.R. § 4.115a.

Obstructive voiding manifesting urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  This is the maximum schedular rating based 
on obstructed voiding.  38 C.F.R. § 4.115a.  

In this veteran's case, service connection and a 
noncompensable rating was established for prostatitis, 
urethritis, and possible stricture since 1976.  The rating 
was increase to 10 percent from December 1992 and 30 percent 
from September 1994.  In the January 1998 rating decision on 
appeal, the RO denied an increased rating (in excess of 30 
percent) under Diagnostic Code 7518, and recharacterized the 
disability as urethritis and stricture, with history of 
prostatitis.  The veteran has been granted a 30 percent 
rating for this disability, as analogous to the 
symptomatology of obstructive voiding manifesting urinary 
retention requiring intermittent or continuous 
catheterization, notwithstanding the fact that this 
disability does not in fact require catheterization.  The 
history of the disability includes intraurethral treatment, 
unsuccessful urethrotomy in 1995, and urethroplasty in 1998 
with subsequent resolution of difficulty passing urine.  A 
urethrogram in 1999 revealed no stricture.

At a VA genitourinary examination in March 2000, the veteran 
reported that he experienced occasional enuresis, bed 
wetting, and some daytime incontinence 3 to 4 times per week, 
less often when at home, urinary frequency of one and 1/2 
hours, and nocturia 2 to 3 times per night.  The examiner 
noted that no catheterization was required, and diagnosed 
urgency incontinence.  At a VA genitourinary examination in 
August 2001, the veteran reported that he had post-void 
dribbling and occasional splaying of the stream.  The 
diagnosis was history of urethral stricture disease.  At a VA 
genitourinary examination in July 2002, the veteran reported 
that he had occasional urinary incontinence, but did not wear 
a pad, and voided with a slow stream, but did not have 
nocturia or dysuria.  The examiner noted that a cystoscopy in 
September 2001 showed no evidence for recurrent urethral 
stricture.  The diagnosis was urethral stricture disease, 
status post-visual internal urethrotomy and urethroplasty, 
with incontinence secondary thereto. 

At a personal hearing before the undersigned Acting Veterans 
Law Judge in October 2000, the veteran testified in relevant 
part that he has a blockage in his penis with incomplete 
passage of urine, with some leakage afterwards, and he had 
not been given, and did not wear, absorbent materials.  

After a review of the evidence of record, the Board finds 
that the veteran's service-connected urethritis with 
stricture and history of prostatitis currently manifests 
urinary frequency with a reported daytime voiding interval of 
one and 1/2 hours, reported awakening to void 2 to 3 times per 
night, and reported urine leakage which is analogous to the 
required wearing of an absorbent pad which must be changed 3 
to 4 times per week.  The Board finds that this 
symptomatology is well encompassed by the currently assigned 
30 percent disability rating, which was assigned on the basis 
of voiding dysfunction of obstructed voiding, as analogous to 
urinary retention requiring intermittent or continuous 
catheterization.  See 38 C.F.R. § 4.115a.  While the veteran 
has some urinary retention, his disability does not in fact 
require intermittent or continuous catheterization as 
contemplated by a 30 percent rating; nevertheless, the Board 
will not disturb the RO's finding in this regard.  The 
veteran's current symptomatology is well encompassed by the 
assigned 30 percent disability rating. 

A rating in excess of the 30 percent schedular rating 
assigned is further not warranted because the veteran's 
urethritis with stricture and history of prostatitis does not 
manifest in a daytime voiding interval of less than one hour 
or awakening to void five or more times per night, does not 
require the wearing of absorbent materials which must be 
changed 2 to 4 times per day, and does not manifest 
obstructive voiding or urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.  For these reasons, the Board finds that the 
criteria for a rating in excess of 30 percent for the 
veteran's service-connected urethritis with stricture and 
history of prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 
7518. 

IV.  Increased Rating for Shell Fragment Wound Residuals

The veteran has been service-connected for residuals of a 
shell fragment wound of the right forearm since 1973 under 
Diagnostic Code 7805.  Clinical findings at that time 
included a one-inch scar just below the olecranon process of 
the right ulna, with no muscle loss, and no limitation of 
function of the elbow, wrist, or fingers.  The original 
rating was a noncompensable rating, which was increased to 10 
percent in December 1992, under Diagnostic Code 8516 
(paralysis of ulnar nerve), based on recognition of ulnar 
nerve entrapment. 

Diagnostic Code 8516 provides that for mild incomplete 
paralysis of the median nerve a 10 percent rating is 
warranted.  For moderate incomplete paralysis of the median 
nerve a 10 percent rating is warranted.  38 C.F.R. § 4.124a.  

The veteran contends that his service-connected residuals of 
a shell fragment wound of the right forearm, with ulnar nerve 
entrapment, have increased in severity so as to warrant an 
increased rating in excess of the currently assigned 10 
percent rating.  At a personal hearing before the undersigned 
Acting Veterans Law Judge in October 2000, the veteran 
testified in relevant part that he experienced right forearm 
numbness and pain that came from his neck, for which he was 
taking medicine. 

After a review of the evidence, the Board finds that a rating 
in excess of the currently assigned 10 percent rating for 
residuals of a shell fragment wound of the right forearm, 
with ulnar nerve entrapment, is not warranted.  The veteran's 
service-connected residuals of a shell fragment wound of the 
right arm are manifested by disability that, even with 
considerations of the veteran's subjective report of pain and 
numbness, more nearly approximate mild incomplete paralysis 
of the right ulnar nerve, as contemplated by a 10 percent 
rating under Diagnostic Code 8516.  38 C.F.R. § 4.124a.  

At a VA peripheral nerves examination in August 2001, the 
veteran reported the history of shrapnel wound injury to the 
right forearm with exit from the back of the forearm, with 
some weakness and numbness in the right hand.  Examination 
revealed decreased sensation in the fingers on the right 
side, weakness of the thenar muscles, and hypoactive hand 
reflex.  The diagnosis was status post shrapnel wound injury 
to the forearm with some residual evidence of neuropathy.  A 
VA peripheral nerves examination in July 2002 revealed 
decreased sensation in the fingers and hands and distal 
weakness.  The impression was that the service-connected 
status post right (shell fragment) wound manifested "no 
major motor deficit."  

The Board finds that the weight of the evidence demonstrates 
disability that does not more nearly approximates incomplete 
paralysis of the median nerve as contemplated by a 20 percent 
rating under Diagnostic Code 8516.  38 C.F.R. § 4.124a.  The 
findings include the veteran's subjective reports of pain and 
numbness, and clinical findings of "some residual evidence 
of neuropathy" associated with the shell fragment wound to 
the right forearm, but findings of no major motor deficit 
attributable to the shell fragment wound.  

The August 2001 VA peripheral nerves examiner diagnosed that 
the veteran had some residual evidence of neuropathy 
associated with the shell fragment wound to the right 
forearm, but the examiner indicated that this was over an 
existing sensory motor polyneuropathy, which was secondary to 
diabetes mellitus.  While the Board has considered all 
functional impairment attributable to the veteran's residuals 
of a shell fragment wound of the right forearm, with ulnar 
nerve entrapment, the Board may not consider evidence of 
diabetic neuropathy of the right upper extremity, as 
represented by the separate and distinct 10 percent 
disability rating for this symptomatology under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  See 38 C.F.R. § 4.14 (the 
evaluation of the same disability or manifestation under 
various diagnoses is to be avoided).  Similarly, at the July 
2002 VA peripheral nerves examination, the examiner diagnosed 
diabetes mellitus with "severe sensorimotor 
polyneuropathy," but indicated that the status post right 
shell fragment wound was with "no major motor deficit."  
For these reasons, and without consideration of functional 
impairment attributable to the veteran's separately rated 
disability of peripheral neuropathy of the right upper 
extremity due to diabetes mellitus, the Board finds that the 
criteria for a rating in excess of 10 percent for the 
veteran's service-connected disability of residuals of a 
shell fragment wound of the right arm have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.124a, Diagnostic Code 8516. 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, and has resolved reasonable doubt in the 
veteran's favor to find that a 100 percent schedular rating 
is warranted for PTSD.  As the preponderance of the evidence 
is against the veteran's other increased rating claims on 
appeal, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of either of these issues on that 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected urethritis with stricture and history of 
prostatitis or service-connected residuals of a shell 
fragment wound of the right arm has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
either of these disabilities.  Under these circumstances, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).


ORDER

A 100 percent rating for service-connected PTSD is granted, 
effective from July 8, 1997, subject to the criteria 
governing the payment of monetary awards.

An appeal for a rating in excess of 30 percent for service-
connected urethritis with stricture and history of 
prostatitis is denied.

An appeal for a rating in excess of 10 percent for service-
connected residuals of a shell fragment wound of the right 
arm is denied.


	                        
____________________________________________
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

